[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           SEPT 15, 2008
                            No. 08-11497
                                                         THOMAS K. KAHN
                        Non-Argument Calendar
                                                             CLERK
                      ________________________

                  D. C. Docket No. 07-20977-CR-DMM

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

LESTER ALFRED BARCOE,
a.k.a. William O’Neil,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                         (September 15, 2008)

Before CARNES, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      Lester Alfred Barcoe appeals his 77-month sentence imposed after he

pleaded guilty to having been found in the United States after having previously

been deported from the United States, in violation of 8 U.S.C. §§ 1326(a) and

1326(b)(2). Barcoe argues that his within-Guidelines sentence was unreasonable

because his family circumstances are such that the district court should have

granted a departure from the Guidelines. For the reasons stated below, we affirm.

      We review the district court’s final sentence for reasonableness under an

abuse-of-discretion standard. United States v. Pugh, 515 F.3d 1179, 1189 (11th

Cir. 2008) (citing Rita v. United States, 127 S. Ct. 2456, 2465 (2007)). We must

first ensure that the district court committed no significant procedural error, such

as failing to calculate (or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to adequately explain the

chosen sentence. Gall v. U.S., 522 U.S. __, 128 S. Ct. 586, 597 (2007). If the

district court’s sentencing decision is procedurally sound, we must then consider

the “substantive reasonableness of the sentence imposed, under an abuse-of-

discretion standard,” based on the “totality of the circumstances.” Id. “The party

who challenges the sentence bears the burden of establishing that the sentence is

unreasonable in the light of both th[e] record and the factors in section 3553(a).”

                                          2
United States v. Thomas, 446 F.3d 1348, 1351 (11th Cir. 2006) (internal quotation

omitted).

      As an initial matter, we note that Barcoe does not claim any procedural error

in the determination of his sentence. The record demonstrates that the district

court correctly calculated the applicable Guidelines range, allowed both parties to

present arguments as to what they believed the appropriate sentence should be,

considered all of the § 3553(a) factors, and thoroughly explained its reasoning.

The district court’s sentencing decision was procedurally sound.

      Next, we review the substantive reasonableness of the sentence and

conclude that Barcoe’s claim that the district court acted unreasonably in failing to

grant a departure based on his family circumstances is without merit. At

sentencing, Barcoe argued for mitigation based on his family obligations,

including his responsibilities to his three children in the United States and the

recent death of his father and grandfather. After this allocution, the district court

considered Barcoe’s family situation, but found that this mitigating factor was

outweighed by the other § 3553(a) factors, including the Guideline range,

Barcoe’s criminal history that was not taken into account by the Guidelines, and

Barcoe’s history of illegally returning to this country. The district court placed

special emphasis on Barcoe’s criminal history, and it concluded that 77 months’

                                           3
imprisonment – which was the lowest within-Guidelines sentence available and far

below the statutory maximum1 – is reasonable. We find no abuse of discretion in

the determination that a sentence at the low end of the Guidelines is substantively

reasonable.

       In short, Barcoe’s within-Guidelines sentence is neither procedurally nor

substantively unreasonable, and the district court did not abuse its discretion in

imposing it. For the foregoing reasons, Barcoe’s sentence is AFFIRMED.




       1
         Based upon Barcoe’s offense level of 21 and criminal history category of VI, the
presentence report calculated a Guideline range of 77-96 months. The statutory maximum is 20
years and there is no statutory minimum. 8 U.S.C. § 1326(b)(2).

                                              4